1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     STANLEY RIMER,                                  Case No. 3:18-cv-00023-MMD-WGC

7                                 Petitioner,                        ORDER
             v.
8
      RENEE BAKER, et al.,
9
                               Respondents.
10

11         Respondents have filed a motion for enlargement of time (fifth request) (ECF No.

12   66) to file an answer to the First Amended Petition. The Court finds the motion is made in

13   good faith and not solely for the purpose of delay, and that good cause exists to grant the

14   motion for enlargement of time (fifth request). (ECF No. 66.) Respondents will have up to

15   and including June 30, 2021, to file an answer to the first amended petition. (ECF No. 17.)

16         DATED THIS 30th Day of June 2021.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
